 



Exhibit 10.1

 

Execution Version

 



 

 

ENERGY XXI LTD

 

SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

June 28, 2016

 



 

 

This Second Amendment to the Restructuring Support Agreement1 (this
“Amendment”), is entered into by and among: (i) the Debtors; and (ii) the
Restructuring Support Parties. This Agreement collectively refers to the Debtors
and the Restructuring Support Parties as the “Parties” and each individually as
a “Party.”

 

RECITALS

 

WHEREAS, the Parties desire to amend the Restructuring Support Agreement to
modify certain Milestones; and

 

WHEREAS, Section 4 of the Restructuring Support Agreement permits the extension
of a Milestone with the express prior written consent of the Majority
Restructuring Support Parties;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1.          Amendment Effective Date. This Amendment shall become effective, and
the obligations contained herein shall become binding upon the Parties, upon the
first date that this Agreement has been executed by all of the Parties.
Following the effective date of this Amendment, whenever the Restructuring
Support Agreement is referred to in any agreements, documents, and instruments,
such reference shall be deemed to be to the Restructuring Support Agreement as
amended by this Amendment.

 

2.            Amendment to the Restructuring Support Agreement.

 

(a)Section 4(g) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than July 29, 2016, the Bankruptcy Court shall have entered an order
authorizing the assumption of this Agreement (the “RSA Assumption Order”);

 



 



1“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated April 11, 2016, by and among the Debtors and the Restructuring
Support Parties, as amended by the First Amendment to the Restructuring Support
Agreement, dated May 16, 2016, and as may be further amended, modified, or
supplemented, from time to time. Unless otherwise noted, capitalized terms used
but not defined herein are used as defined in the Restructuring Support
Agreement.

 



 

 

 

(b)Section 4(h) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than July 15, 2016, (i) the Bankruptcy Court shall have entered an
order approving the Disclosure Statement and the relief requested in the
Disclosure Statement and Solicitation Motion; and (ii) no later than five (5)
business days after entry of the order approving the Disclosure Statement and
Solicitation Motion, the Debtors shall have commenced solicitation on the Plan
by mailing the Solicitation Materials to parties eligible to vote on the Plan;

 

(c)Section 4(i) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than August 24, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 

(d)Section 4(j) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than September 2, 2016, the Bankruptcy Court shall have entered the
Confirmation Order; and

 

(e)Section 4(k) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than September 16, 2016, the Debtors shall consummate the transactions
contemplated by the Plan (the date of such consummation, the “Effective Date”),
it being understood that the satisfaction of the conditions precedent to the
Effective Date (as set forth in the Plan and the Term Sheet) shall be conditions
precedent to the occurrence of the Effective Date.

 

3.          Ratification. Except as specifically provided for in this Amendment,
no changes, amendments, or other modifications have been made on or prior to the
date hereof or are being made to the terms of the Restructuring Support
Agreement or the rights and obligations of the arties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect. Notwithstanding the effective date of this Amendment, this Amendment
constitutes a valid amendment of the applicable Milestones set forth in Section
4 of the Restructuring Support Agreement, in accordance with the final paragraph
of Section 4 of the Restructuring Support Agreement.

 

4.          Waiver of Certain Termination Rights. Nothing in this Amendment
shall constitute a Restructuring Support Party Termination Event pursuant to
Sub-Clause (a) of Section 7 the Restructuring Support Agreement or an individual
termination right pursuant to Section 9 of the Restructuring Support Agreement,
or any other breach by any of the Debtors or the Restructuring Support Parties
under the Restructuring Support Agreement, including, without limitation, a
breach of the Debtors’ commitments under Section 6 of the Restructuring Support
Agreement.

 



2

 

 

[Signature Pages Redacted.]

  

 



